 


109 HR 1811 IH: Alaska Native Veterans Land Allotment Equity Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1811 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Alaska Native Claims Settlement Act to provide for equitable allotment of lands to Alaska Native veterans. 
 
 
1.Short titleThis Act may be cited as the Alaska Native Veterans Land Allotment Equity Act. 
2.Amendment to allow certain Alaska Native veteran land allotmentsSection 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g) is amended as follows: 
(1)Paragraphs (1) and (2) of subsection (a) are amended to read as follows: “(1) The period for filing allotments under this Act shall end 3 years after the Secretary issues final regulations under section 3 of the Alaska Native Veterans Land Allotment Equity Act. A person described in paragraph (1) or (2) of subsection (b) shall be eligible for an allotment of not more than two parcels of Federal land totaling 160 acres or less. 
 
(2) 
(A)Allotments may be selected from the following: 
(i)Vacant lands that are owned by the United States; 
(ii)Lands that have been selected or conveyed to the State of Alaska if the State voluntarily relinquishes or conveys to the United States the land for the allotment. 
(iii)Lands that have been selected or conveyed to a Native Corporation if the Native Corporation voluntarily relinquishes or conveys to the United States the land for the allotment. 
(B)A Native Corporation may select an equal amount of acres of appropriate Federal land within the State of Alaska to replace lands voluntarily relinquished or conveyed by that Native Corporation under subparagraph (A)(iii). 
(C)For security reasons, allotments may not be selected from— 
(i)lands within the right-of-way granted for the TransAlaska Pipeline; or 
(ii)the inner or outer corridor of that right-of-way withdrawal.. 
(2)Subsection (a)(3) is repealed. 
(3)In subsection (b)(1), strike A person and insert Except as provided in paragraph (3), a person. 
(4)Subsection (b)(1)(B) is amended to read as follows: 
 
(B)is a veteran who served during the period between August 5, 1964, and May 7, 1975, including such dates.. 
(5)Subsection (b)(2) is amended to read as follows: 
 
(2)If an individual who would otherwise have been eligible for an allotment dies before applying for the allotment, an heir on behalf of the estate of the deceased veteran may apply for and receive the allotment.. 
(6)In subsection (b)(3), insert before the period the following: , except for an heir who applies and receives an allotment on behalf of the estate of a deceased veteran pursuant to paragraph (2). 
(7)Subsection (e) is amended to read as follows: 
 
(e)RegulationsAll regulations in effect immediately before the enactment of subsection (f) that were promulgated under the authority of this section shall be repealed in accordance with section 552(a)(1)(E) of the Administrative Procedure Act (5 U.S.C. 552(a)(1)(E)). 
(8)Add at the end the following new subsections: 
 
(f)Approval of allotments 
(1)Subject to valid existing rights, and except as otherwise provided in this subsection, not later than January 31, 2010, the Secretary shall approve an application for allotments filed in accordance with subsection (a) and issue a certificate of allotment which shall be subject to the same terms, conditions, restrictions, and protections provided for such allotments. 
(2)Upon receipt of an allotment application, but in any event not later than October 31, 2007, the Secretary shall notify any person or entity having an interest in land potentially adverse to the applicant of their right to initiate a private contest or file a protest under existing Federal regulations. 
(3)Not later than January 31, 2008, the Secretary shall— 
(A)if no contest or protest is timely filed, approve the application pursuant to paragraph (1); or 
(B)if a contest or protest is timely filed, stay the issuance of the certificate of allotment until the contest or protest has been decided. 
(g)ReselectionA person who made an allotment selection under this section before the date of the enactment of Alaska Native Veterans Land Allotment Equity Act may withdraw that selection and reselect lands under this section if the lands originally selected were not conveyed to that person before the date of the enactment of Alaska Native Veterans Land Allotment Equity Act.. 
3.RegulationsNot later than 1 year after the date of the enactment of this Act, the Secretary of the Interior shall issue final regulations to implement the amendments made by this Act. 
 
